Detailed Action
This is the final office action for US application number 16/662,820. Claims are evaluated as filed on June 13, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre- AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Frey teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the cited references do not disclose the newly amended limitations of claims 1 and 18 (Remarks p. 7-8), Examiner notes that it was agreed that the previously provided combination of Koros in view of Frey did not disclose that the pedicle screws remain attached to the vertebrae when the retractor blades are removed or securing a rod to the pedicle screws. Examiner notes that this was due to the structure of the screws disclosed by Koros. As detailed below, Frey provides a disclosure that reads on the current claim limitations.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/796921, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 60/796921 fails to provide adequate support for the minimally invasive retractors of claims 14 and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 2, 6, 7, 10-13, 16-19, and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frey et al. (US 2004/0230191, hereinafter “Frey”).
As to claim 1, Frey discloses a method (Figs. 1-16) capable of use for retracting tissue proximate a spine of a patient (Figs. 1-5) comprising: attaching a first pedicle screw (100, ¶s 33 and 62) to a first vertebral body of the patient (Figs. 3-5, ¶s 33 and 62); attaching a second pedicle screw (100, ¶s 33 and 62) to a second vertebral body of the patient (Figs. 3-5, ¶s 33 and 62); inserting a distal end of a retractor blade (122, Figs. 1-3, 5, and 6) through an incision in the patient's skin (Figs. 1-3, 5, and 6, ¶61); retracting tissue to at least partially define a working channel (Figs. 1-5) extending proximally from an operative site proximate to an interbody space between the first and second vertebrae (Figs. 1-6, ¶32); securing the retractor blade to the first and second pedicle screws (via 20, 320s, 70s, 40s, 142s, 160s, 106s, Figs. 1-6, ¶s 50, 52, and 54); and removing the retractor blade at the end of a surgical procedure such that the first and second pedicle screws remain attached to the first and second vertebral bodies (Figs. 1-8 and 12-15, ¶49 discloses that the u-shaped passage 112 receives a spinal rod and arms 108, 110 receive a set screw). 
As to claim 2, Frey discloses that the securing step includes coupling the retractor blade to the first and second pedicle screws via an intervening structure (via 20, 320s, 70s, 40s, 142s, 160s, 106s, Figs. 1-6, ¶s 50, 52, and 54). 
As to claim 6, Frey discloses inserting a distal end of a second retractor blade (221) through the incision in the patient's skin (Figs. 1-3, 5, and 6, ¶61); and retracting tissue with the second retractor blade (Figs. 1-3, 5, and 6, ¶61) so as to define the working channel between the retractor blade and the second retractor blade (Figs. 1-6, ¶32). 
As to claim 7, Frey discloses that the retractor blade and the second retractor blade are connected to one another (Figs. 1-6). 
As to claim 10, Frey discloses moving the retractor blade to enlarge the working channel (Figs. 1-6, ¶s 61 and 63). 
As to claim 11, Frey discloses that enlarging the working channel includes moving the retractor blade away from a second retractor blade (221) extending through the incision in the patient's skin (Figs. 1-6, ¶s 61 and 63). 
As to claim 12, Frey discloses that inserting the distal end of the retractor blade through the incision includes positioning the retractor blade at an angle such that the working channel is wider near a proximal end of the retractor blade than near the distal end of the retractor blade (Figs. 1, 2, 4, and 5). 
As to claim 13, Frey discloses that the steps of attaching the first and second pedicle screws to the respective first and second vertebral bodies includes percutaneously inserting the first and second pedicle screws through the skin (Figs. 1-6, ¶s 61 and 62). 
As to claim 16, Frey discloses performing a discectomy in the interbody space through the working channel (¶30 discloses removal of disc material and bone material, and insertion of spinal implants). 
As to claim 17, Frey discloses inserting a prosthetic device into the interbody space through the working channel (¶30 discloses removal of disc material and bone material, and insertion of spinal implants). 

As to claim 18, Frey discloses a method (Figs. 1-16) capable of use for retracting tissue proximate a spine of a patient (Figs. 1-5) comprising: attaching a first pedicle screw (100, ¶s 33 and 62) to a first vertebral body of the patient (Figs. 3-5, ¶s 33 and 62); securing a retractor blade (122, Figs. 1-3, 5, and 6) to the first and second pedicle screws (via 20, 320s, 70s, 40s, 142s, 160s, 106s, Figs. 1-6, ¶s 50, 52, and 54) such that the retractor blade is positioned between the first and second pedicle screws to at least partially define a working channel (Figs. 1-5) extending proximally through tissue from an operative site proximate to an interbody space between the first and second vertebrae (Figs. 1-6, ¶32); and securing a rod to the first pedicle screw and the second pedicle screw (via 106, Figs. 1-8 and 12-15, ¶49 discloses that the u-shaped passage 112 receives a spinal rod and arms 108, 110 receive a set screw).
As to claim 19, Frey discloses that the securing step includes coupling the retractor blade to the first and second pedicle screws via an intervening structure (via 20, 320s, 70s, 40s, 142s, 160s, 106s, Figs. 1-6, ¶s 50, 52, and 54). 
As to claim 21, Frey discloses removing the retractor blade at the end of a procedure such that the first and second pedicle screws remain attached to the first and second vertebral bodies (Figs. 1-8 and 12-15, ¶49 discloses that the u-shaped passage 112 receives a spinal rod and arms 108, 110 receive a set screw).

Allowable Subject Matter
Claims 3, 8, 9, 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775